DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 6/29/2022.
2. 	Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – determining whether to pay a fee for priority passage through a road where overtaking is possible; processing a fee payment for one vehicle overtaking another vehicle to an adjacent road – constitutes Commercial or Legal Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – electric vehicle, exchanging priority passage for currency, virtual currency – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: an information processing apparatus comprising one or more processor.  The Specification and the Figures describes these elements generically.
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – determining whether to pay a fee for priority passage through a road where overtaking is possible; causing a vehicle to perform priority passage on a road where overtaking is possible; and processing a fee payment for one vehicle overtaking another vehicle to an adjacent second road – using generic components. 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – determining whether to pay a fee for priority passage through a road where overtaking is possible; causing a vehicle to perform priority passage on a road where overtaking is possible; and processing a fee payment for one vehicle overtaking another vehicle to an adjacent second road – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – determining whether to pay a fee for priority passage through a road where overtaking is possible; causing a vehicle to perform priority passage on a road where overtaking is possible; and processing a fee payment for one vehicle overtaking another vehicle to an adjacent second road – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11
Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suri et al. (WO 2018026807 A1) in view of Banerjee et al. (US 20030020634 A1).

Claim 1:
An information processing apparatus that is associated with a vehicle, the apparatus comprising:
one or more processors; and
a memory storing instructions which, when the instructions are executed by the one or more processors, cause the information processing apparatus to function as:
a setting unit configured to set information of a transaction condition relating to priority passage for a road on which overtaking is possible;
a determination unit configured to determine whether a fee to be paid when the priority passage is caused and being set as the transaction condition relating to priority passage is greater than or equal to a predetermined fee for passing through a road on which overtaking is possible, wherein the predetermined fee is changed in accordance with the timing or congestion condition;
(See Suri: Para [0174] (“In yet another embodiment, in instances of increased demand of usage of the premium lanes and proximity of congestion, the system could dynamically create a second premium lane and distribute the vehicles equally among the two.  Each target device will indicate to the driver whether the driver should move to the newly created premium lane or staying in the original one.”)
(See Banerjee: Para [0043] (“The system could employ dynamic pricing that is sensitive to current traffic flow, and make changes to user fees in real time.”)
a control unit configured to cause the vehicle to perform priority passage through a road on which overtaking is possible so that the vehicle overtakes another vehicle, in accordance with it being determined by the determination of the determination unit that priority passage on the road on which overtaking is possible is possible based on the information of the transaction condition; and
a processing unit configured to process payment of a fee based on the transaction condition relating to priority passage,
(See Banerjee: Para 
[0032] (“Referring now to FIG. 5, a diagram illustrating the organization of highway lanes according to price differentials is depicted in accordance with the present invention.  In the present example, the highway 500 is divided into four lanes 510, 520, 530, and 540, each with a corresponding use fee.  The exact price differential between the four lanes 510, 520, 530, and 540 will depend on the needs of the user (i.e. administrator or owner) and will likely vary under different circumstances, as explained below.  For the purposes of the present example, lane 540 has no direct user fee and is therefore the “free” lane. Each lane to the left, from 530 to 510, has a progressively higher user fee associated with it, lane 510 having the highest user fee.”)
[0033] (“The result of implementing the present invention is different levels of traffic flow from one lane to the next, corresponding to the different user fees associated with each lane.  In the present example, lane 540 will have the greatest amount of traffic flow because there is no direct user fee for driving in that lane. By contrast, lane 510 will have the lowest level of traffic due to its relatively higher price.  Traffic flow in lanes 520 and 530 will fall somewhere in the middle.  Drivers using lane 540 will do so because they value their saved money (from not having to pay a direct fee) more than the reduced travel time they could have by using a more expensive lane.  Those using lane 510 will do so because they value the faster travel time and reduced traffic flow than the money paid.”)
wherein the control unit, in accordance with it being determined by the determination of the determination unit that priority passage on the road is possible, causes the vehicle to move, from a first road on which the vehicle and the other vehicle are passing though, to a second road which is adjacent to the first road and is possible to overtake the other vehicle, and to pass through the second road, and the
(See Suri: Para 
[00129] (“In the premium lane scenario, a solution may be applied as follows. The driver of vehicle A buys a given amount of tokens from the toll infrastructure that will allow him to preempt other drivers on the premium lane.  When vehicle A approaches another vehicle, vehicle B, the following protocol will be realized:
A creates a transaction;
A requests the transaction to be signed by N witnesses;
A presents the transaction to B;
B creates a transaction receipt;
B requests the transaction receipt to be signed by P witnesses (wherein P is an integer);
B presents the transaction receipt to A;
B moves over to let A pass.”)
[00133] (“Let us assume vehicle A (the client device) 703 has requested (714) and received (716) a given number of tokens (or coins) from the toll infrastructure 701 that allow preemption of other drivers on the premium lane.  Let us also assume that A wants to use one of them to pass vehicle B (the target device) 705.”)
[00138] (“After that, B considers the transaction valid and moves to the right to let vehicle A overtake him, such as described in connection with any of the previous embodiments.”)
[00172] (“For example, a driver could purchase 100 miles of premium lane usage (space), two months of premium lane usage (time)”)
the processing unit, after the vehicle is caused to perform priority passage through the road on which overtaking is possible by the control unit, processes payment of a fee for priority passage so that the fee is paid.
(See Banerjee: Para [0035] (“Referring to the vehicles in FIG. 5, when car 511 enters lane 510, the reader antennae in lane 510 interrogate the transponder in car 511 and identify the driver/vehicle. This data is sent to the network server, as explained above.  The user fees for highway 500 might be based on a specified distance interval, e.g. 5¢ every 10th of a mile.  Therefore, a reader antenna would be placed every 10th of a mile along the length of lane 510.  When car 511 enters lane 510, it will pass over a reader antenna and incur a 5¢ charge every 10th mile it travels along lane 510.  When car 511 leaves lane 510, it will no longer pass over the reader antennae for lane 510 and will no longer be charged the user fee associated with lane 510.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Suri as it relates to vehicle premium lane access to include the above noted disclosure of Banerjee as it relates to congestion management using dynamic pricing.  The motivation for combining the references would have been to collect premium lane tolls by interrogating transponders in vehicles.

Claims 2, 8-11 are similar to claim 1 and hence rejected on similar grounds.

Claim 3:
wherein the vehicle is an electric vehicle.
(See Suri: Para [0098])

Claim 4:
wherein the fee for priority passage can be exchanged for a currency.
(See Suri: Para [0122])

Claim 5:
wherein the processing unit processes payment of a fee for the priority passage using a virtual currency.
(See Suri: Para [0127])

Claim 6:
wherein the information processing apparatus is a smartphone.
(See Suri: Para [0173])

Claim 7:
wherein the information processing apparatus is an in-vehicle apparatus.
(See Suri: Para [0154])

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the claims recite elements that cannot be practically performed in the human mind such as causing a vehicle to perform priority passage through a road on which overtaking is possible. 
Examiner finds this unpersuasive because if the vehicle is being driven by a human, then the decision to overtake is a mental process encompassing observation, evaluation, judgement or opinion. 
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693